This is an appeal from a judgment recovered by the plaintiff against the defendant, under section 2135 of the Code of Laws for loss of, or damage to 37 bales of cotton by fire from a locomotive of the defendant, which cotton, it is alleged, had been placed upon the platform and right of way of the defendant, at its depot in Winnsboro, S.C. on the 22d of September, 1904, by its consent.
The cotton had been purchased by Millett  Co., who took out two policies of insurance — one in German-American *Page 473 
Ins. Co. and the other in Royal Ins Co. — each of said policies being in the sum of $1,000.00.
The loss under the policies, if any, was made payable to the Winnsboro Bank, as its interest might appear by virtue of an agreement between the insurance companies and Millett Co.
The insurance companies and Millett  Co. joined as plaintiffs in the action, although it was alleged in the complaint, that the insurance companies had paid the loss which had been adjusted between them to Millett  Co. and the Winnsboro Bank.
It was, however, alleged that Millett  Co. were made parties plaintiffs, as a matter of form, by reason of their former interest, to which the insurance companies were subrogated.
The defendant demurred to the complaint, and also filed an answer. The grounds of demurrer were:
(1) "That it appeared upon the face of the complaint, that no cause of action was stated in favor of the plaintiffs, Millett Co.
(2) "That it appeared on the face of the complaint, that there was a misjoinder of causes of action, in that the plaintiffs, insurance companies, each had a separate claim against the defendant, and not a joint cause of action."
The demurrer was overruled.
At the close of the testimony, the defendant's attorneys requested his Honor, the presiding Judge, to direct the jury to find a verdict in favor of the defendant, upon grounds hereinafter mentioned, which was refused.
The defendant did not introduce any testimony.
The jury rendered a verdict in favor of the plaintiffs for $1,560.84.
The defendant's attorneys also made a motion for a new trial upon the same grounds as those upon which they requested the presiding Judge to direct a verdict.
The appellant's exceptions will be set out in the report of the case. *Page 474 
The first question that will be considered is whether there was any testimony tending to sustain the allegation of the complaint, that the cotton was placed upon the defendant's platform with its consent.
We reproduce the testimony touching this question. E. Millett, a witness for the plaintiffs, testified as follows: "Q. What is that platform used for, Mr. Millett? A. At that time, it was to store cotton on, principally. Q. Store cotton on principally? A. Yes, sir. Q. For what purpose? A. Until they got a bill of lading for it, or put it in a warehouse. Q. Was cotton generally put there for shipment? A. Yes, sir, but not absolutely. Q. Mr. Millett you had just bought this cotton from wagons, as they came to town? A. Yes, sir. Q. And it was taken down there and weighed, and just left on the platform? A. It was. Q. You have not tendered it for shipment at all? A. No, sir. Q. Now, as to this notice, can you state whether or not for every bale of cotton you put there you got a notice? About when were these notices sent, once a week, or once a month, or how? A. Well, almost all the time, almost every time I sent one bale or more there, more or less. Q. Sir? A. Once in a while he wouldn't stamp them. He would overlook stamping them, but as a general thing it was on all the notices. Q. You accepted that notice as the terms upon which the cotton was accepted by the railroad company, did you not? A. I paid no attention to it at all. Q. Did you understand that it was not there with their consent? Mr. McDonald: We object to that. A. No, I didn't. Mr. McDonald: Well, I will let that come out. I will withdraw my objection."
T.J. Cureton, a member of the firm of Millett  Co., testified as follows: "Q. About this time how was cotton put on that platform for what purposes? A. Well, it was put therefore for shipment, and also the convenience of the parties. Q. Who weighed the cotton? Q. Who was the weigher there? A. Mr. Creight. Q. Well, Captain, will you state whether or not during the cotton season, I mean about this time, along in September, 1904, all the cotton that *Page 475 
was bought here, that was not stored in a warehouse was put there on that platform? A. I think it was, when they could get it on it. Sometime they couldn't get it on. Q. Why couldn't they get it on? A. Sometimes there would be more on the platform than it would hold, and they would have to put it on the ground contiguous. Q. Do you know who controls that platform there? A. I suppose the railroad, the railroad agent. Q. The railroad agent? A. Yes, sir. Q. How near does that platform come up to the depot? A. Comes right up. Q. It is joined to the depot? A. Yes, sir. joined to the depot, and surrounds it. That is, the depot cuts it off rather. Q. Well, there is a platform on all sides, one next to the track, and one the side next to your house? A. Yes, sir. Q. Captain, what did you say about this at the last trial? A. I don't remember. Q. Didn't you say they were there at your risk? A. I considered it there at the risk of my insurance. I wouldn't have taken a policy otherwise. Q. You accepted this as showing that the railroad company didn't consent to that cotton being there, did you not? A. Yes, sir, not on those terms — at their risk. Q. And this cotton was never tendered for shipment? A. Not that I recollect of. Most of it had been bought that day. Q. Captain, were these notices sent every day or every week, or every month, or how? A. It was generally on every lot of cotton bought. Q. Captain, what did you do with these notices? A. I filed them on my file. Q. Did you pay any attention to them? A. I didn't pay any attention to them. Of course, I knew that that was the terms."
W.H. Flenniken, another witness in behalf of the plaintiffs, testified as follows: "Q. Mr. Flenniken, when cotton is bought here from wagons, what is done with it? A. It is hauled to the depot down there, weighed up by the public weigher, and the tickets are sent here for settlement. Q. Who is the public weigher there? A. Mr. Creight, W.D. Creight. Q. Where is the cotton left after it is weighed? A. On the platform, sir. Q. For what purpose? A. For shipping; that is as far as I know, of course." *Page 476 
The following instrument of writing was introduced in evidence, under the admission that while it is not the notice given to Millett, it is similar:
"No. . . . . . .          Winnsboro, S.C. . . . . . 190 . .
   Bought by . . . . . . . . . . . . . . . . . . . . . . . from . . . . . . . . . . . . . . . . . .(. . . . . . . . ) Bales
   Cotton as listed.     WEIGHT. This cotton is deposited on premises of the Southern Railway Company, and the same remain upon the premises of this Company without its consent and at your sole risk until tendered and accepted for shipment.
W.B. Creight, Agt.
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Weigher."
This testimony shows that the platform was used by the public generally, as a place for storing cotton, preparatory to shipment, by consent of the defendant; that as the railroad company had control of the platform, the cotton was in its possession as soon as it was deposited thereon; that while the mutual benefits contemplated by the public and the railroad company, may not have created the relation of temporary warehouseman on the part of the defendant, nevertheless, it became a gratuitous bailee; that the conduct of the defendant was not only calculated to affect the rights of Millett 
Co., but likewise of the public generally, who in effect, were invited to place cotton on the platform.
Our construction of the writing containing the notice is that the defendant consented for the cotton to be deposited on its platform, but attached a condition to its consent.
The testimony shows that the exceptions raising this question cannot be sustained.
The next question for consideration is whether the condition is valid. Section 2135 of the Code of Laws is as follows: *Page 477 
"Every railroad corporation shall be responsible in damages to any person or corporation whose buildings or property may be injured by fire communicated by its locomotive engine, or originating within the limits of the right of way of said road in consequence of the act of any of its authorized agents or employees, except in any case where the property shall have been placed on the right of way of such corporation unlawfully, or without its consent, and shall have an insurable interest in the property upon its route for which it may be held responsible, and may procure insurance thereon in its own behalf."
This statute was construed in the case of McCandless v.R.R., 38 S.C. 103, and declared to be constitutional, and in every State adopting a similar statute, it has been construed with the same result.
The Supreme Court of the United States has sustained the constitutionality of these statutes, and in the case of St.Louis  S.F. Ry Co. v. Matthews, 165 U.S. 1, ably and elaborately discusses the reason for this conclusion, which is, that they are a legitimate exercise of the police power.
See, also, Atchison T.  S.F.R.R. Co. v. Matthews,174 U.S. 96, and McConnell v. Kitchens, 20 S.C. 430.
Statutes prohibiting certain acts on the ground that they are against public policy, stand upon a different footing from others, in as much as contracts entered into between parties, contrary to the provisions of such statutes, are null and void. McConnell v. Kitchens, 20 S.C. 430; Thomas
v. R.R. Co., 101 U.S. 71.
As this statute has been declared valid as a police measure, it necessarily follows that the public has an interest in its provisions, which cannot be abrogated by private agreement. It is this reason that prevents us from following the principle announced in the cases cited by the appellant's attorneys.
In determining the question under consideration, we are not controlled by the decisions of the Supreme Court of the United States, as that Court decided in the case of Hartford *Page 478 Ins. Co. v. R.R. Co., 175 U.S. 91, that such questions arise under statutory local laws and the decisions of the State Courts will be followed, by the Courts of the United States, in the construction of these statutes.
These views practically dispose of all questions presented, except those mentioned in the 3d and 5th exceptions, which have not been argued by the appellant's attorneys, and we deem it only necessary to state that upon examination it has been found, they cannot be sustained.
To recapitulate, it thus appears: (1) that the testimony shows the cotton was placed on the platform by consent of the railroad company; (2) that the statute was enacted as a police regulation; and, (3) that the contention of the appellant, that a valid condition was attached to the notice cannot be sustained, for the reason that the condition limited the operation of the statute as a police regulation and was against public policy.
For these reasons I dissent.